07/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  DA 22-0064
                             ____________________

MONTANA ENVIRONMENTAL INFORMATION CENTER and SIERRA
CLUB,

      Plaintiffs and Appellees,

      v.

MONTANA, DEPARTMENT
OF ENVIRONMENTAL QUALITY,

      Respondent and Appellants
and

MONTANA BOARD OF ENVIRONMENTAL REVIEW, WESTERN ENERGY
CO., NATURAL RESOURCE PARTNERS L.P., INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 400, and NORTHERN CHEYENNE COAL
MINERS ASSOCIATION,

      Respondents

and

MONTANA BOARD OF ENVIRONMENTAL REVIEW

      Respondent and Appellant




             ORDER GRANTING LEAVE TO FILE OVERLENGTH
                         OPENING BRIEFS
      Upon consideration of the unopposed motion by Joint Movants, pursuant to

Mont. R. App. P. 12(1), for leave for DEQ and Petitioner/Appellees Montana

Environmental Information Center and Sierra Club (collectively, “MEIC”) to

respectively file overlength opening and answering briefs, not to exceed 15,000

words, and for leave for Westmoreland to file an overlength opening brief, not to

exceed 12,000 words, and good cause appearing therefore, it is hereby ORDERED

that the motion is granted; and it is further ORDERED that DEQ and MEIC may

file expanded opening and answer briefs of 15,000 words and Westmoreland may

file an expanded opening brief of 12,000 words.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 5 2022